Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In [0011], “When gaseous titanium tetrachloride” should not be underlined.
In [0030], “smaller” should not be underlined.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 9-12,14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, preamble, “post-chlorination residue in titanium smelting” is indefinite.  
Applicant points to instant [0010]-[0013] to define the above phrase however nowhere is it recited that the “post-chlorination residue is in titanium smelting,” nor can it because the post-chlorination residue is generated by the process of titanium 
In claim 9, “leaching from the smaller particles to recover a minor metal and/or rare-earth metal into solution” is indefinite and it appears that  --leaching the smaller particles to recover a minor metal and/or rare-earth metal into solution--  was intended.
In claim 9, “wherein the classifying is performed based on the criteria of a size of the particles of 55 µm or less” is indefinite as to which particles “the particles” is referring to, the “bigger particles” or the “smaller particles”.
In claim 14, “wherein the classifying is performed based on the criteria of a size of the particles of 40 µm or less” is indefinite as to which particles “the particles” is referring to, the “bigger particles” or the “smaller particles”.
In claim 15, “wherein the classifying is performed based on the criteria of a size of the particles of 25 µm or less” is indefinite as to which particles “the particles” is referring to, the “bigger particles” or the “smaller particles”.


Applicant's arguments filed 6-28-2021 have been fully considered and are persuasive but for the rejections maintained above.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736